Citation Nr: 1439260	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder prior to June 28, 2007.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder as of September 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1973 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that assigned a 10 percent rating for posttraumatic stress disorder (PTSD), after granting service connection for the same.  A July 2008 rating decision a temporary 100 percent schedular rating from June 28, 2007 to August 31, 2007, based on hospitalization and continued the 10 percent rating from September 1, 2007.  By a rating action dated in January 2010, the 10 percent rating was increased from March 4, 2008.  Then, as a part of an October 2013 rating action, the AOJ increased the evaluation for PTSD to 30 percent effective April 15, 2005 (date of original claim) and to 70 percent effective September 1, 2007.  

As the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This issue has been recharacterized above.

His case is currently under the jurisdiction of the VA RO in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






REMAND

An August 2007 VA treatment record indicates that the Veteran attempted suicide in September 2005.  However, the claims file is negative for any treatment relating to or referencing this reported suicide attempt.  The claim must be remanded to clarify whether the Veteran received treatment for a suicide attempt during the appeals period and, if so, to obtain the relevant treatment records.  38 C.F.R. § 3.159 (2013).

As it has been over 6 years since the Veteran's last VA examination and recent VA treatment records indicating some worsening symptoms including increased anxiety, the Board also finds that a new VA examination is appropriate on remand.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide further details regarding any treatment for his reported September 2005 suicide attempt.  If he identifies private treatment records, ask him to provide an signed release of information (VA Form 21-4142).  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  If the Veteran identifies outstanding VA treatment records, those records should be obtained and associated with the claims. 

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should specifically comment on any suicide attempts made by the Veteran during the appeals period (April 2005 to the present).  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development deemed necessary, the Veteran's claim of entitlement to an increased initial rating for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



